              Case 3:13-cr-00606-WHO Document 69 Filed 10/14/20 Page 1 of 2




   ERICK L. GUZMAN
 1 Cal. Bar No. 244391

 2 111 Santa Rosa Ave.
   Suite 222
 3 Santa Rosa, California, 95404
   F: 707.540.6298
 4 E: elg@guzmanlaw.org

 5

 6                                   UNITED STATES DISTRICT COURT
 7                                 NORTHERN DISTRICT OF CALIFORNIA
 8                                        SAN FRANCISCO DIVISION
 9
                                                      ) CASE NO. 17-CR-0277-WHO
10   UNITED STATES OF AMERICA,                        )
                                                      ) STIPULATION AND ORDER CONTINUING
11          Plaintiff,                                ) HEARING TO NOVEMBER 12, 2020.
                                                      )
12     v.                                             )
     FELIX ARROYO,                                    )
13                                                    )
            Defendants.                               )
14                                                    )
                                                      )
15

16
            A status hearing is scheduled in the above-captioned matter for October 15, 2020. However,
17
     defense counsel has recently commenced a jury trial, and is unavailable to attend that hearing.
18
     Accordingly, the parties have agreed to continue the hearing to November 5, 2020, at 1:30 P.M. or as
19
     soon thereafter as the matter may be heard. Defense counsel has been in frequent contact with
20
     Probation Officer Mark Ulnap, and progress is being made towards completing Mr. Arroyo’s placement.
21

22 DATED: October 14, 2020                                       _____/s/_______________
23                                                               RICHARD EWENSTEIN
                                                                 Assistant United States Attorney
24

25 DATED: October 14, 2020                                       ____/s/_______________
                                                                 ERICK GUZMAN
26
                                                                 Attorney for Mr. Arroyo
27

28
     STIPULATION AND [PROPOSED] ORDER                1
     17-CR-277-WHO
             Case 3:13-cr-00606-WHO Document 69 Filed 10/14/20 Page 2 of 2




 1

 2

 3

 4

 5                                                ORDER
           Based on the above stipulation of the parties and for good cause shown, the status conference
 6
         currently set for October 15, 2020, is continued until   November 12                    , 2020.
 7

 8
 9                                 14th
           IT IS SO ORDERED this _________ day of October, 2020.

10
              10/14/2020
     DATED: _____________                                _____________________________________
11                                                       HON. WILLIAM H. ORRICK
                                                         United States District Court Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER                2
     17-CR-277-WHO
